UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) R Annual report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended December 31, 2010 or £ Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission file number 1-3950 Ford Motor Company (Exact name of Registrant as specified in its charter) Delaware 38-0549190 (State of incorporation) (I.R.S. employer identification no.) One American Road, Dearborn, Michigan (Address of principal executive offices) (Zip code) 313-322-3000 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered* Common Stock, par value $.01 per share New York Stock Exchange 7.50% Notes Due June 10, 2043 New York Stock Exchange Ford Motor Company Capital Trust II New York Stock Exchange 6.50% Cumulative Convertible Trust Preferred Securities, liquidation preference $50 per share * In addition, shares of Common Stock of Ford are listed on certain stock exchanges in Europe. Securities registered pursuant to Section 12(g) of the Act:None. Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.YesRNo£ Indicate by check mark if the registrant is not required to file reports pursuant to section 13 or Section 15(d) of the Act. Yes£NoR Indicate by check mark if the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesRNo£ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesRNo£ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.£ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of "accelerated filer and large accelerated filer" in Rule 12b-2 of the Exchange Act.Large accelerated filer RAccelerated filer £Non-accelerated filer £ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes£NoR As of June 30, 2010, Ford had outstanding 3,359,860,225shares of Common Stock and 70,852,076 shares of Class B Stock.Based on the New York Stock Exchange Composite Transaction closing price of the Common Stock on that date ($10.08per share), the aggregate market value of such Common Stock was $33,867,391,068.Although there is no quoted market for our Class B Stock, shares of Class B Stock may be converted at any time into an equal number of shares of Common Stock for the purpose of effecting the sale or other disposition of such shares of Common Stock.The shares of Common Stock and Class B Stock outstanding at June30,2010 included shares owned by persons who may be deemed to be "affiliates" of Ford.We do not believe, however, that any such person should be considered to be an affiliate.For information concerning ownership of outstanding Common Stock and Class B Stock, see the Proxy Statement for Ford's Annual Meeting of Stockholders currently scheduled to be held on May12,2011 (our "Proxy Statement"), which is incorporated by reference under various Items of this Report as indicated below. As of February 14, 2011, Ford had outstanding 3,711,858,859shares of Common Stock and 70,852,076 shares of Class B Stock.Based on the New York Stock Exchange Composite Transaction closing price of the Common Stock on that date ($16.09per share), the aggregate market value of such Common Stock was $59,723,809,041. DOCUMENTS INCORPORATED BY REFERENCE Document Where Incorporated Proxy Statement* Part III (Items 10, 11, 12, 13 and 14) * As stated under various Items of this Report, only certain specified portions of such document are incorporated by reference in this Report. Exhibit Index begins on page 91. PART I ITEM 1. Business Ford Motor Company (referred to herein as "Ford", the "Company", "we", "our" or "us") was incorporated in Delaware in 1919.We acquired the business of a Michigan company, also known as Ford Motor Company, which had been incorporated in 1903 to produce and sell automobiles designed and engineered by Henry Ford.We are one of the world’s largest producers of cars and trucks.We and our subsidiaries also engage in other businesses, including financing vehicles. In addition to the information about Ford and our subsidiaries contained in this Annual Report on Form 10-K for the year ended December 31, 2010 ("2010 Form 10-K Report" or "Report"), extensive information about our Company can be found at www.corporate.ford.com, including information about our management team, our brands and products, and our corporate governance principles. The corporate governance information on our website includes our Corporate Governance Principles, Code of Ethics for Senior Financial Personnel, Code of Ethics for the Board of Directors, Standards of Corporate Conduct for all employees, and the Charters for each of the Committees of our Board of Directors.In addition, any amendments to our Code of Ethics or waivers granted to our directors and executive officers will be posted in this area of our website.All of these documents may be accessed by going to our corporate website and clicking on "About Ford," then "Governance," and then "Corporate Governance Policies," or may be obtained free of charge by writing to our Shareholder Relations Department, Ford Motor Company, OneAmerican Road, P.O. Box 1899, Dearborn, Michigan 48126-1899. In addition, all of our recent periodic report filings with the Securities and Exchange Commission ("SEC") pursuant to Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended, are available free of charge through our website.This includes recent Annual Reports on Form 10-K, Quarterly Reports on Form10-Q, and Current Reports on Form 8-K, as well as any amendments to those Reports.Recent Section16 filings made with the SEC by the Company or any of our executive officers or directors with respect to our Common Stock also are made available free of charge through our website.We post each of these documents on our website as soon as reasonably practicable after it is electronically filed with the SEC. To access our SEC reports or amendments or the Section 16 filings, go to our corporate website and click "Investors," then "Reports and Financial Information," then "View SEC Filings," which links to a list of reports filed with the SEC.Our reports filed with the SEC may also be found on the SEC's website at www.sec.gov. The foregoing information regarding our website and its content is for convenience only and is not be deemed to be incorporated by reference into this Report nor filed with the SEC. 1 ITEM 1. Business (continued) OVERVIEW Segments.We review and present our business results in two sectors:Automotive and Financial Services.Within these sectors, our business is divided into reportable segments based on the organizational structure that we use to evaluate performance and make decisions on resource allocation, as well as availability and materiality of separate financial results consistent with that structure. The reportable segments within our Automotive and Financial Services sectors as of December31,2010 are as described in the table below: Business Sector Reportable Segments (a) Description Automotive: Ford North America Primarily includes the sale of Ford- and Lincoln-brand vehicles and related service parts in North America (the United States, Canada and Mexico), together with the associated costs to develop, manufacture, distribute and service these vehicles and parts. (b) Ford South America Primarily includes the sale of Ford-brand vehicles and related service parts in South America, together with the associated costs to develop, manufacture, distribute and service these vehicles and parts. Ford Europe Primarily includes the sale of Ford-brand vehicles and related service parts in Europe, Turkey and Russia, together with the associated costs to develop, manufacture, distribute and service these vehicles and parts. Ford Asia Pacific Africa Primarily includes the sale of Ford-brand vehicles and related service parts in the Asia Pacific region and South Africa, together with the associated costs to develop, manufacture, distribute and service these vehicles and parts. Financial Services: Ford Motor Credit Company Primarily includes vehicle-related financing, leasing, and insurance. Other Financial Services Includes a variety of businesses including holding companies, and real estate. (a) We have experienced a number of changes to our reportable segments in recent years, including the following: § We discontinued the Mercury brand as of the end of2010. § We sold our Volvo operations on August 2, 2010. § During the fourth quarter of 2008, we sold a portion of our equity in Mazda Motor Corporation ("Mazda"), reducing our ownership percentage from approximately 33.4% at the time of sale to about 11% ownership shortly thereafter.Through a subsequent sale in the fourth quarter of 2010, we further reduced our ownership to about 3.5%.Beginning with the fourth quarter of 2008, we have accounted for our interest in Mazda as a marketable security (instead of as an operating segment). § We sold our Jaguar Land Rover operations on June2,2008. § We sold Aston Martin on May31,2007. (b) For periods prior to January 1, 2009, this segment also included the sale of Mazda6 vehicles produced by our then-consolidated affiliate AutoAlliance International, Inc. ("AAI"). We provide financial information (such as revenue, income, and assets) for each business sector and reportable segment in three areas of this Report:(1) "Item 6. Selected Financial Data;" (2)"Item7.Management’s Discussion and Analysis of Financial Condition and Results of Operations" ("Item7"); and (3)Note28 of the Notes to the Financial Statements located at the end of this Report.Financial information relating to certain geographic areas is included in Note29 of the Notes to the Financial Statements. 2 ITEM 1. Business (continued) AUTOMOTIVE SECTOR General Our vehicle brands are Ford and Lincoln.In 2010, we sold approximately 5,524,000vehicles at wholesale throughout the world.See Item 7 for discussion of our calculation of wholesale unit volumes. Substantially all of our cars, trucks and parts are marketed through retail dealers in North America, and through distributors and dealers (collectively, "dealerships") outside of North America, the substantial majority of which are independently owned.At December31,2010, the approximate number of dealerships worldwide distributing our vehicle brands was as follows: Brand Number of Dealerships at December 31, 2010 Ford Ford-Lincoln (combined) Lincoln Total In addition to the products we sell to our dealerships for retail sale, we also sell cars and trucks to our dealerships for sale to fleet customers, including commercial fleet customers, daily rental car companies, leasing companies, and governments.We do not depend on any single customer or small group of customers to the extent that the loss of such customer or group of customers would have a material adverse effect on our business. Through our dealer network and other channels, we provide retail customers with a wide range of after-sale vehicle services and products, including maintenance and light repair, heavy repair, collision repair, vehicle accessories and extended service contracts.In North America, we market these products and services under several brands, including Ford Service, Lincoln Service, Ford Custom AccessoriesTM, Ford Extended Service PlanSM, and MotorcraftSM. The worldwide automotive industry, Ford included, is affected significantly by general economic conditions, among other factors, over which we have little control.This is especially so because vehicles are durable goods, which provide consumers latitude in determining whether and when to replace an existing vehicle.The decision whether to purchase a vehicle may be affected significantly by slowing economic growth, geo-political events, and other factors (including the cost of purchasing and operating cars and trucks and the availability and cost of credit and fuel).As we recently have seen in the United States and Europe, in particular, the number of cars and trucks sold may vary substantially from year to year.Further, the automotive industry is a highly competitive business that has a wide and growing variety of product offerings from a growing number of manufacturers. Our wholesale unit volumes vary with the level of total industry demand and our share of that industry demand.In the short term, our wholesale unit volumes also are influenced by the level of dealer inventory.Our share is influenced by how our products are perceived in comparison to those offered by other manufacturers based on many factors, including price, quality, styling, reliability, safety, fuel efficiency, functionality, and reputation.Our share also is affected by the timing and frequency of new model introductions.Our ability to satisfy changing consumer preferences with respect to type or size of vehicle, as well as design and performance characteristics, impacts our sales and earnings significantly. 3 ITEM 1. Business (continued) As with other manufacturers, the profitability of our business is affected by many factors, including: § Wholesale unit volumes § Margin of profit on each vehicle sold, which in turn is affected by many factors, such as: ●Mix of vehicles and options sold ●Costs of components and raw materials necessary for production of vehicles ●Level of "incentives" (e.g., price discounts) and other marketing costs ●Costs for customer warranty claims and additional service actions ●Costs for safety, emissions and fuel economy technology and equipment § A high proportion of relatively fixed structural costs, so that small changes in wholesale unit volumes can significantly affect overall profitability Our industry continues to face a very competitive pricing environment, driven in part by industry excess capacity, particularly in mature markets such as North America and Europe.For the past several decades, manufacturers typically have given price discounts and other marketing incentives to maintain market share and production levels.A discussion of our strategies to compete in this pricing environment is set forth in the "Overview" section in Item7. Competitive Position.The worldwide automotive industry consists of many producers, with no single dominant producer.Certain manufacturers, however, account for the major percentage of total sales within particular countries, especially their countries of origin.Detailed information regarding our competitive position in the principal markets where we compete may be found below as part of the overall discussion of the automotive industry in those markets. Seasonality.We generally record the sale of a vehicle (and recognize revenue) when it is produced and shipped or delivered to our customer (i.e., the dealership).See the "Overview" section in Item7 for additional discussion of revenue recognition practices. We manage our vehicle production schedule based on a number of factors, including retail sales (i.e., units sold by our dealerships to their customers at retail) and dealer stock levels (i.e., the number of units held in inventory by our dealerships for sale to retail and fleet customers).In the past, we have experienced some seasonal fluctuation in the business, with production in many markets tending to be higher in the first half of the year to meet demand in the spring and summer (typically the strongest sales months of the year).Third quarter production has tended to be the lowest.As a result, operating results for the third quarter typically have been less favorable than other quarters. Raw Materials.We purchase a wide variety of raw materials from numerous suppliers around the world for use in production of our vehicles.These materials include non-ferrous metals (e.g., aluminum), precious metals (e.g., palladium), ferrous metals (e.g., steel and iron castings), energy (e.g., natural gas), and resins (e.g., polypropylene).We believe that we have adequate supplies or sources of availability of the raw materials necessary to meet our needs.There are always risks and uncertainties with respect to the supply of raw materials, however, which could impact availability in sufficient quantities to meet our needs.See the "Overview" section of Item7 for a discussion of commodity and energy price trends, and "Item7A. Quantitative and Qualitative Disclosures About Market Risk" ("Item7A") for a discussion of commodity price risks. Backlog Orders.We generally produce and ship our products on average within approximately 20 days after an order is deemed to become firm.Therefore, no significant amount of backlog orders accumulates during any period. Intellectual Property.We own or hold licenses to use numerous patents, copyrights and trademarks on a global basis.Our policy is to protect our competitive position by, among other methods, filing U.S. and international patent applications to protect technology and improvements that we consider important to the development of our business.We have generated a large number of patents, and expect this portfolio to continue to grow as we actively pursue additional technological innovation.We currently have approximately 15,600 active patents and pending patent applications globally, with an average age for patents in our active patent portfolio of just over five and a half years.In addition to this intellectual property, we also rely on our proprietary knowledge and ongoing technological innovation to develop and maintain our competitive position.Although we believe that these patents, patent applications, and know-how, in the aggregate, are important to the conduct of our business, and we obtain licenses to use certain intellectual property owned by others, none is individually considered material to our business.We also own numerous trademarks and service marks that contribute to the identity and recognition of our Company and its products and services globally.Certain of these marks are integral to the conduct of our business, a loss of any of which could have a material adverse effect on our business. 4 ITEM 1. Business (continued) Warranty Coverage and Additional Service Actions.We currently provide warranties on vehicles we sell.Warranties are offered for specific periods of time and/or mileage, and vary depending upon the type of product, usage of the product and the geographic location of its sale.In compliance with regulatory requirements, we also provide emissions-defects and emissions-performance warranty coverage.Pursuant to these warranties, Ford will repair, replace, or adjust all parts on a vehicle that are defective in factory-supplied materials or workmanship during the specified warranty period.In addition to the costs associated with the warranty coverage provided on our vehicles, we also incur costs as a result of additional service actions not covered by our warranties, including product recalls and customer satisfaction actions. For additional information regarding warranty and related costs, see "Critical Accounting Estimates" in Item7 and Note31 of the Notes to the Financial Statements. Industry Sales Volume Industry volumes are internal estimates based on publicly-available data collected from various government, private, and public sources around the globe.Our market share is a percentage that our sales represent in the total industry volumes. The following chart shows industry sales volume for the United States, and for the markets we track in Europe, South America and Asia Pacific Africa for the last five years (in millions of units): Industry Sales Volume * United States Europe South America Asia Pacific Africa * Throughout this Report, industry sales volume includes sales of medium and heavy trucks.See discussion of each market below for definition of the markets we track. United States Industry Sales Data.The following table shows U.S. industry sales of cars and trucks (in millions of units): U.S. Industry Sales Years Ended December 31, Cars Trucks We classify cars by small, medium, large, and premium segments, and trucks by compact pickup, bus/van (including minivans), full-size pickup, utilities (both car-based and traditional truck-based platform vehicles), premium, and medium/heavy segments. In the tables below, we have classified all of our luxury cars and trucks as "premium," regardless of size.Annually, we review various factors to determine the appropriate classification of vehicle segments and the vehicles within those segments, and this review occasionally results in a change of classification for certain vehicles. 5 ITEM 1. Business (continued) The following tables show the proportion of U.S. car and truck unit sales by segment for the industry (including domestic and foreign-based manufacturers) and for Ford: U.S. Industry Vehicle Mix of Sales by Segment Years Ended December 31, CARS Small % Medium Large Premium Total U.S. Industry Car Sales TRUCKS Compact Pickup Bus/Van Full-Size Pickup Utilities Premium Medium/Heavy Total U.S. Industry Truck Sales Total U.S. Industry Vehicle Sales % Ford U.S. Vehicle Mix of Sales by Segment* Years Ended December 31, CARS Small % Medium Large Premium Total Ford U.S. Car Sales TRUCKS Compact Pickup Bus/Van Full-Size Pickup Utilities Premium Medium/Heavy Total Ford U.S. Truck Sales Total Ford U.S. Vehicle Sales % * These data include sales of Ford, Lincoln, and Mercury vehicles; as previously disclosed, the Mercury brand was discontinued at the end of 2010. As the tables above indicate, the industry had been shifting from trucks to cars as consumer preferences moved toward smaller, more fuel-efficient vehicles.In 2010, this trend reversed as car-like crossover utilities became more prevalent in the marketplace.The full-size pickup segment, both for recreational and commercial users, also has rebounded in response to new product introductions and economic improvement.In 2010, overall changes in our U.S.vehicle mix generally followed the overall direction of U.S. industry trends.Our year-over-year decline in car mix was slightly less than the general industry as our new Fiesta and full-year availability of our redesigned Fusion and Fusion Hybrid continued to gain customers.In our truck segments, the F-Series outpaced the industry full-size pickup segment as well as the total industry leading to the higher mix gain.Also increasing our truck segment mix was the first full year of our Transit Connect van designed to combine improved fuel economy with commercial vehicle capability and durability. Market Share Data.The competitive environment in the United States has intensified and is expected to continue to intensify as Japanese and Korean manufacturers increase imports to the United States and increase production capacity in North America.Our principal competitors in the United States include General Motors Company ("General Motors"), ChryslerGroupLLC ("Chrysler"), Toyota Motor Corporation ("Toyota"), Honda Motor Company ("Honda"), Nissan Motor Company ("Nissan"), and Hyundai-Kia Automotive Group ("Hyundai-Kia"). 6 ITEM 1. Business (continued) The following tables show U.S. car and truck market share for Ford (Ford, Lincoln, and Mercury brand vehicles only) and for the other six leading vehicle manufacturers: U.S. Car Market Shares (a) Years Ended December 31, Ford % General Motors Chrysler Toyota Honda Nissan Hyundai-Kia All Other (b) Total U.S. Car Deliveries % U.S. Truck Market Shares (a) Years Ended December 31, Ford % General Motors Chrysler Toyota Honda Nissan Hyundai-Kia All Other (b) Total U.S. Truck Deliveries % U.S. Combined Car and Truck Market Shares (a) Years Ended December 31, Ford % General Motors Chrysler Toyota Honda Nissan Hyundai-Kia All Other (b) Total U.S. Car and Truck Deliveries % (a) All U.S. sales data are based on publicly available information from the media and trade publications. (b) "All Other" primarily includes other Japanese manufacturers and various European manufacturers, and, with respect to the U.S. Truck Market Shares table and U.S. Combined Car and Truck Market Shares table, includes medium and heavy truck manufacturers. Our improvement in overall market share is the result of several factors, including favorable acceptance of our redesigned products, product focus on industry growth segments, and customers' increasing awareness and acceptance of our commitment to leadership in quality, fuel efficiency, safety, smart technologies, and value. Fleet Sales.The sales and market share information provided above includes both retail and fleet sales.Fleet sales include sales to commercial fleet customers, leasing companies, daily rental car companies, and governments.In general, fleet sales tend to be less profitable than retail sales.See Item 7 for discussion of revenue recognition for sales to daily rental car companies. 7 ITEM 1. Business (continued) The table below shows our fleet sales in the United States, and the amount of those combined sales as a percentage of our total U.S. car and truck sales for the last five years (in thousands): Ford Fleet Sales* Years Ended December 31, Commercial and Other Units Daily Rental Units Government Units Total Fleet Units Percent of Total U.S. Car and Truck Sales 32
